Citation Nr: 1020050	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the 100 percent schedular rating for non-
Hodgkin's lymphoma right orbital region (also claimed as 
vision problems) with residuals of aggravation of right 
cataract was properly reduced to 0 percent, effective June 1, 
2009. 

2.  Entitlement to service connection for pes planus (claimed 
as a bilateral foot condition).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 2008 and March 2009 rating 
decisions of the Lincoln, Nebraska, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for pes planus and reduced the Veteran's 
evaluation for non-Hodgkin's lymphoma right orbital region 
(also claimed as vision problems) with residuals of 
aggravation of right cataract from 100 percent to 0 percent, 
respectively.


FINDINGS OF FACT

1.  According to the evidence of record, the Veteran last 
received treatment for his service connected non-Hodgkin's 
lymphoma in October 2007.

2.  The Veteran's non-Hodgkin's lymphoma residuals of 
aggravation of a right cataract are characterized by visual 
impairment to 20/25 and an average concentric contraction of 
5 degrees.

3.  The Veteran's bilateral pes planus preexisted service, 
did not increase in severity during service, and was not 
permanently worsened beyond the natural progress of the 
preexisting disability by the Veteran's military service.


CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent evaluation for the 
Veteran's non-Hodgkin's lymphoma right orbital region, 
effective June 1, 2009, was proper.  38 U.S.C.A. § 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 3.105(e), 3.344, 
4.117, Diagnostic Code 7715; 4.79, Diagnostic Code 6064 
(2009).

2.  From June 1, 2009, the criteria for an evaluation of 10 
percent, but no more, for residuals of aggravation of right 
cataract have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.79, Diagnostic Code 6080.

3.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
 See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2008 letter with regard to 
the pes planus issue.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims, the division of responsibility between the 
Veteran and VA for obtaining the required evidence and 
informed him how the disability ratings and effective dates 
are assigned.

Based on the above, no further development is required with 
respect to the pes planus claim.  The notice element of the 
reduction claim will be discussed within the body of the 
decision.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examinations.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduction of Non-Hodgkin's Lymphoma Evaluation

The Veteran was originally service-connected for his right 
eye condition in a January 2008 rating decision that assigned 
a 100 percent evaluation, effective September 21, 2007.  The 
Board notes that the Veteran's original 100 percent 
evaluation was in effect for less than two years from 
September 21, 2007, to the proposed reduction date of June 1, 
2009.  Therefore, the stabilization provisions of 38 C.F.R. § 
3.344, which attach to ratings that have been in effect for 5 
years or more, do not apply.  Indeed, 38 C.F.R. § 3.344(c) 
expressly notes that conditions deemed likely to improve are 
outside the scope of that code section.  The Veteran's non-
Hodgkins lymphoma has been identified as such a condition 
likely to improve.  

From a procedural standpoint, the Veteran's non-Hodgkin's 
lymphoma right orbital region with residuals of aggravation 
of right cataract was appropriately reduced.  The original 
January 2008 rating decision informed the Veteran that the 
100 percent evaluation was assigned under 38 C.F.R. § 4.117, 
Diagnostic Code 7715, during active disease or treatment of 
his non-Hodgkin's lymphoma and that his non-compensable 
evaluation for an associated eye condition was combined with 
that evaluation.  That decision noted that there was a high 
likelihood of improvement in his condition, therefore the 
assigned 100 percent evaluation was not considered permanent 
and was subject to a future review examination six months 
following the cessation of treatment, which at that time was 
determined to be October 2007.  

To the extent that the change in evaluation here could be 
considered a reduction in the associated eye condition 
(despite the specific finding in the January 2008 rating 
decision that the Veteran's eye disability did not warrant a 
compensable evaluation), the RO prepared a rating decision 
proposing the reduction of the Veteran's evaluation from 100 
percent to zero percent in December 2008.  See 38 C.F.R. § 
3.105(e).   The rationale behind this proposed reduction was 
set forth in that rating decision. The Veteran submitted a 
letter in December 2008 disagreeing with the facts presented 
in that proposal, but did not submit any additional evidence 
within the 60 day time period.  The RO associated VA 
treatment records from November 2008 to March 2009 with the 
file and issued a rating decision reducing the evaluation of 
the Veteran's service connected non-Hodgkin's lymphoma to 
noncompensably (0 percent) disabling.  Thus, the Veteran 
received proper notice and the procedural requirements of 38 
C.F.R. § 3.105(e) were satisfied.

The Veteran last received treatment for his non-Hodgkin's 
lymphoma in October 2007, far more than six months prior to 
the discontinuance of his temporary total disability 
evaluation on June 1, 2009.  A VA medical examination in July 
2008 found the Veteran's lymphoma to be in remission.  VA 
treatment records from October 2009 show no evidence of a 
recurrence of his lymphoma.  Therefore, under Diagnostic Code 
7715, a total disability evaluation is no longer warranted 
and this disability should be rated based on its residuals.  
38 C.F.R. § 4.117.

The Board has also considered whether a compensable 
evaluation is warranted for residuals of aggravation of a 
right cataract.  At the time of the original rating decision, 
VA treatment records noted that the Veteran was undergoing 
radiation treatment for lymphoma, which caused reduction of 
vision on the right side.  Contemporaneous private medical 
records noted blurred vision and visual loss.  A VA medical 
examination in November 2007 found blurring of the right eye.  

Since the discontinuance of the 100 percent evaluation, the 
Veteran's right eye residuals have been characterized by best 
corrected far vision of 20/25 and an average concentric 
contraction of 5 degrees.  The Veteran underwent a VA medical 
examination in conjunction with this claim in September 2008.  
At that time, no general eye or visual symptoms were noted.  
There was no field of vision defect, no keraconus, no lens 
abnormality, no diplopia, no strabismus, no ptosis, no 
nystagmus, no homonymous hemianopsia, and no scotoma.  Both 
lenses were present without abnormality.  The Veteran's best 
corrected far vision for his right eye was 20/25; without 
correction, far vision in his right eye was 20/100.  

Visual field testing in September 2008 for the right eye was 
measured as 85 degrees temporally, 75 degrees 
inferotemporally, 50 degrees inferiorly, 50 degrees 
inferonasally, 50 degrees nasally, 50 degrees supernasally, 
50 degrees superiorly, and 60 degrees superotemporally.  
Normal visual field is 85 degrees temporally, 85 degrees 
inferotemporally, 65 degrees inferiorly, 50 degrees 
inferonasally, 60 degrees nasally, 55 degrees supernasally, 
45 degrees superiorly, and 55 degrees superotemporally.  
38 C.F.R. § 4.76a, Table III.  Thus, his average concentric 
contraction was 5 degrees.  38 C.F.R. § 4.77(b).  VA 
treatment records from November 2008 note that the Veteran 
complained that his right eye would ache at times. His visual 
acuity was tested without correction and was found to be 
20/100 in the right eye.  This coincides with the measurement 
taken during the September 2008 VA examination.  His visual 
field was full to count fingers in both eyes.  No significant 
change to the right lens was noted.

While the above symptoms were noted in 2008, prior to the 
reduction which took effect June 1, 2009, such objective 
findings are deemed to be representative of the disability 
picture from June 1, 2009, onward.  Moreover, such findings 
most nearly approximate the criteria for a 10 percent 
evaluation.  In so finding, it is noted that the Veteran's 
best corrected far vision of the right eye of 20/25 does not 
warrant a compensable rating.  38 C.F.R. §§ 4.75(c), 4.79.  
However, the Veteran's right eye residuals have resulted in 
an average concentric contraction of 5 degrees, which leaves 
a remaining field of 57.5 degrees.  Under Diagnostic Code 
6080, a unilateral impairment of visual field to this extent 
either warrants a 10 percent evaluation or can be converted 
to a 20/50 visual acuity measurement for the purposes of 
evaluation under Diagnostic Code 6066.  38 C.F.R. § 4.79.  In 
this case, with only one service-connected eye, the visual 
impairment of the non-service-connected eye will be 
considered to be 20/40 for purposes of evaluating the service 
connected visual disability, subject to the provisions of the 
paired organ rule under 38 C.F.R. § 3.383(a), and a 10 
percent disability evaluation would be warranted under 
Diagnostic Code 6066.  38 C.F.R. §§ 4.75(c), 4.79.  A 20 
percent evaluation would require a showing that the Veteran's 
best corrected far vision of his service connected eye was no 
better than 20/200 or his concentric contraction of visual 
field left a remaining field of 6 to 15 degrees.  38 C.F.R. § 
4.79, Diagnostic Code 6066, 6080.  Thus, the rating criteria 
for a 20 percent evaluation are not satisfied.  For these 
reasons, the Board determines that preponderance of the 
evidence is in favor of the assignment of an evaluation of 10 
percent, but no more, for the Veteran's right eye residuals.  
38 C.F.R. § 4.7.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The record 
indicates that the Veteran is self-employed and runs a liquor 
store.  Some impairment with employment is expected and 
contemplated in the 10 percent evaluation.  38 U.S.C.A. § 
1155 (stating that disability ratings are intended to 
represent the average impairment of earning capacity 
resulting from disability).  Thus, the evidence of record 
does not reflect any factor which takes the Veteran outside 
of the norm, or which presents an exceptional case where the 
currently assigned rating is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been meet.  See Thun v. Peake, 22 Vet. App. 111 
(2008).	

The Board finds that, at no time during the pendency of this 
claim, particularly since the discontinuance of the total 
disability evaluation on June 1, 2009, have the Veteran's 
right eye residuals warranted an evaluation in excess of 10 
percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pes Planus Claim

The Veteran's June 1968 pre-induction examination notes mild 
pes planus.  Therefore the presumption of soundness does not 
apply with regards to pes planus and this is found to be a 
preexisting condition.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b).  As such, the issue becomes whether the Veteran's 
preexisting pes planus was aggravated by his military 
service.

Aggravation of the Veteran's preexisting pes planus has not 
been shown in this case.  Indeed, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The Veteran's service treatment records do not 
show any treatment for this condition and his May 1971 
separation examination noted normal feet.  The evidence of 
record also does not show any treatment for pes planus since 
the Veteran left service.  VA podiatry treatment records from 
December 2008 through April 2009 note problems with his right 
great toe nail that necessitated surgery, but do not mention 
pes planus.  Without evidence showing that this condition 
underwent an increase in severity during service, there is no 
basis for service connected due to aggravation.

For the reasons discussed above, the Board determines that 
the Veteran's preexisting pes planus was not aggravated by 
service.  Accordingly, the appeal is denied.

	
						(CONTINUED ON NEXT PAGE)





ORDER

The 100 percent schedular rating for non-Hodgkin's lymphoma 
right orbital region was properly reduced, effective June 1, 
2009.

Entitlement to a disability evaluation of 10 percent, but no 
more for residuals of aggravation of right cataract is 
granted.

Entitlement to service connection for pes planus (claimed as 
bilateral foot condition) is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


